DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed March 8, 2022 (hereafter the “3/8 Reply”) has been entered, and Claim 19 has been canceled.  New Claim 21 has been entered.  
Claims 1-18 and 20-21 are pending, with Claims 9-18 and 20 withdrawn from consideration as directed to non-elected inventions.

Specification
In light of amendments to the disclosure, the previous objection thereto because of informalities has been withdrawn. 

Claim Interpretation
As previously indicated, step (d) of Claim 1 recites “a selected location on the array” (emphasis added), where the term “selected location” is not defined in the application as filed.  While there are multiple instances in the specification where “selected location” is used to refer to a portion of a larger area, the broadest reasonable interpretation of “a selected location on the array” is not limited to a meaning synonymous with --a selected portion of the array-- in the absence of a clear indication, such as an affirmative definition.  Thus the broadest reasonable interpretation of “a selected location on the array” includes selection of the entirety of the array.  

Also as previously indicted, step (e) of Claim 1 recites “iteratively repeating steps (a), (b), (c), and (d) until the multiple polynucleotides are formed” (emphasis added), where the term “iteratively” is construed as meaning “repeatedly” based on the ordinary understanding of the base term “iterative”.  Thus the term “iteratively repeating” is interpreted as equivalent to ‘repeatedly repeating’ such that step (e) is construed as equivalent to --repeating steps (a), (b), (c), and (d) more than once until the multiple polynucleotides are formed--.   
Additionally, the reference to “multiple polynucleotides” in step (e) is interpreted as referring to the preamble of Claim 1, which recites “synthesizing multiple polynucleotides having different sequences”.  Thus “the multiple polynucleotides” in step (e) are construed as “having different sequences”, for which the broadest reasonable interpretation in light of the instant disclosure (which does not define the term) is a plurality of polynucleotides with at least two different sequences among the plurality.  Stated differently, each one of the “the multiple polynucleotides” is not required to ‘have a different sequence’ relative to each other polynucleotide; i.e. the method of Claim 1 encompasses synthesis of polynucleotides where more than one can have the same sequence.  

Amended Claim 1, step (a), recites “a nucleotide mixture of a selected nucleotide comprising unprotected nucleotides and protected nucleotides both having a same base” (emphasis added), which is interpreted as meaning --a nucleotide mixture of a selected nucleotide comprising unprotected nucleotides and protected nucleotides wherein the base of both the unprotected and protected nucleotides is the 

Claim Rejections - 35 USC § 112 -Withdrawn
In light of amendments to Claim 1, the previous rejection of Claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

Claim Rejections - 35 USC § 103 -Withdrawn and New
In light of amendments to the claims, the previous rejection of Claims 1-5 and 7-8 under 35 U.S.C. 103 as being unpatentable over Griswold et al. (WO 2018/119253 A1, published 28 June 2018; cited in IDS filed 29 October 2020) has been withdrawn.
In light of amendments to the claims, the previous rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Griswold et al. (WO 2018/119253 A1, published 28 June 2018; cited in IDS filed 29 October 2020) and Kalhor et al. (WO 2017/196783 A1, published 16 November 2017; cited in IDS filed 29 October 2020) has been withdrawn.
In light of amendments to the claims, the previous rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Griswold et al. (WO 2018/119253 A1, published 28 June 2018; cited in IDS filed 29 October 2020) and Lee et al. (WO 2017/176541 A1, published 12 October 2017; cited in IDS filed 6 September 2019) has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (WO 2018/119253 A1, published 28 June 2018; cited in IDS filed 29 October 2020) in view of Lazinski et al. (US 2015/0203887 A1, published 7/23/2015) and Gawad et al. (US 2020/0362394 A1, published 11/19/2020, effectively filed at least as of 1/28/2019).
This rejection has not been previously presented and is necessitated by amendment.  
As an initial matter, both Griswold et al. and Lazinski et al. relate to template independent enzyme-mediated polynucleotide elongation, including by use of TdT, as a common field of endeavor; all three teachings relate to the use of terminator nucleotides in polynucleotide strand elongation as a common field of endeavor; and both Griswold et al. and Gawad et al. relate to the use of reversible terminators as a common field of endeavor. 
Griswold et al. teach a method of synthesizing oligonucleotide or polynucleotide sequences as follows:
 “Oligonucleotide sequences or polynucleotide sequences are synthesized using an error prone polymerase, such as template independent error prone polymerase, and common or natural nucleic acids, which may be unmodified.  Initiator sequences or primers that are substrates for the polymerase are attached to a support, such as a silicon dioxide substrate, at various locations whether known, such as in an addressable array, or random.  [ ] Reagents including at least a selected nucleotide, a template independent polymerase and other reagents required for enzymatic activity of the polymerase are applied at one or more locations of the substrate where the initiator sequences are located and under conditions where the polymerase adds one or more than one or a plurality of the nucleotide to the enzyme substrate which may be an initiator sequence or an existing oligonucleotide or polynucleotide.  The nucleotides (such as nucleotide triphosphates or "dNTPs") may be applied or flow in periodic applications. Blocking groups or reversible terminators may be used with the dNTPs. Nucleotides with blocking groups or reversible terminators are known to those of skill in the art.  According to an additional embodiment when reaction conditions permit, more than one dNTP may be added to form a homopolymer run when common or natural nucleotides are used with a template independent error prone polymerase.  When blocking groups or reversible terminators are used, the blocking group or terminating group is removed which allows extension of the growing oligonucleotide by addition of the next nucleotide.  According to methods described herein, the state of active cations is modulated to facilitate extension of the growing oligonucleotide by addition of the next nucleotide” (emphasis added; see pgs 9-10, bridging ¶).

Regarding step (a) of Claim 1, the above shows Griswold et al. teach synthesizing polynucleotides on an array with use of a template independent polymerase and unprotected dNTPs, as well as reversible terminators, where Griswold et al. further teach “nucleotides with chain terminating moieties may be referred to as reversible terminators” (see pg 8, last full sentence).  Thus a skilled artisan would understand the teaching that “reversible terminators may be used with the dNTPs” to mean that nucleotides with chain terminating moieties (i.e. protected nucleotides) may be used in a mixture with unprotected nucleotides, Griswold et al. do not expressly teach “a nucleotide mixture comprising unprotected nucleotides and protected nucleotides having a same base” as recited in step (a) of Claim 1.  
Additionally, and while a mixture of unprotected and protected nucleotides would be recognized by a skilled artisan as necessarily having a ratio of the protected nucleotides to the unprotected nucleotides, Griswold et al. do not expressly teach “a ratio of the unprotected nucleotides to the protected nucleotides” as recited in step (a) of Claim 1.  
The above also shows Griswold et al. teach removing a protecting group as required by step (d) of Claim 1.  
Regarding step (b) of Claim 1 and Claim 7, Griswold et al. teach use of one or more active cations for the template independent polymerase to catalyze addition of a nucleotide (see pgs 1-2, bridging ¶) and that the cation may “be reduced to a zero valent state or reduced state thereby rendering it inactive and terminating the enzymatic nucleotide addition reaction” (see pg 2, first full ¶; and pg 6, lines 2-3).  They further teach that a “catalytic ion cofactor can be reduced or oxidized photochemically or electrochemically to modulate extension by a template independent polymerase” (see pg 6, first full ¶).  They additionally teach that “[p]olymerase extension of polynucleotides is understood in the art to require one or more cations, such as at least two metal divalent ions” (see pg 4, middle; and pg 18, last ¶).  
Regarding steps (c) and (e) of Claim 1 and Claim 2, Griswold et al. teach that 
“[a] wash may be applied to the one or more locations or reaction regions to remove the reagents.  The steps of applying the reagents and the wash are repeated until desired nucleic acids are created.  The reagents may be added to one or more than one or a plurality of locations on the substrate in series or in parallel or the reagents may contact the entire surface of the support, such as by flowing the reagents across the surface of the support” (see pg 10, first full ¶).  

Also regarding step (e) and the preamble of Claim 1, they teach oligonucleotide synthesis “in a multiplexed method of delivering reagents to various reaction regions [ ] The oligonucleotide sequences may be synthesized using polymerases, such as error-prone polymerases” (emphasis added; see pgs 4-5, bridging ¶).  A skilled artisan would recognize that an “error-prone” template independent polymerase as taught by Griswold et al. would necessarily add different numbers of nucleotides to different “initiator sequences” to product different sequences.  
And further regarding steps (c) and (d) of Claim 1 and Claim 21, they teach that a “suitable wash may also be used at a desired time to remove one or more reagents from the reaction site or location.  The reagents or wash may be added to a location or reaction site using any suitable fluidics system or other systems known to those of skill in the art” (emphasis added; Ibid; see also Fig. 1, selection of “Reaction ON” portion).  
Regarding Claims 3 and 5, Griswold et al. teach the encoding of information in polynucleotide sequences and “an exemplary homopolymer encoding, the polynucleotide sequence: ‘AAAATTTCCCGGG’ [which] encodes the equivalent information as polynucleotide sequence ‘ATCG’” (see pgs 32-33, bridging ¶).  
Regarding Claim 4, Griswold et al. teach “[o]ne example of a Template independent DNA polymerase is Terminal deoxynucleotidyl Transferase (TdT)” (see pg 11, last ¶).  
Regarding Claim 8, Griswold et al. teach use of polymerase extension to produce a “primer extension product [that] can serve as a primer in subsequent[t] extension reactions” (see pg 34, first full ¶).  
Griswold et al. do not expressly teach addition of “a variable number of nucleotides [ ] based on a ratio of the unprotected nucleotides to the protected nucleotides” as present in step (a) of Claim 1 and in Claim 3, such as to produce their exemplary polynucleotide with the sequence AAAATTTCCCGGG.  
As noted above, Griswold et al. do not expressly teach a mixture of unprotected and protected nucleotides; do not expressly teach a ratio of the protected nucleotides to the unprotected nucleotides; and do not expressly teach elongation to add numbers of nucleotides based on that ratio.  
Lazinski et al. teach methods using a TdT, dNTP, chain terminator and buffer under conditions that permit polynucleotide elongation “where the ratio of dNTP to chain terminator is at least 11 to 1” (see e.g. pg 1, ¶0011; pg 2, ¶0049; and pg 8, ¶0185), and that ratio in a method of adding “at least 12 nucleotides” (see pg 3, ¶0067).  Lazinski et al. further teach that “[t]he length of a homopolymer may be controlled by altering ratio of dNTP to chain terminator” (see pg 8, ¶0185) and that in some cases, “the ratio of dNTP to ddNTP is about 11 to 1 to about 29 to 1” (see pgs 2-3, ¶0054; and pg 3, 0073).  , 
Lazinski et al. further teach examples of adding “an average length of 20 nucleotides was achieved by adjusting the ratio of deoxynucleotide to dideoxynucleotide to 19:1” (see pgs 15-16, ¶¶0231-0232) and that “an oligo dA homopolymer with a 30 nucleotide (nt) average length was added using TdT and a 29:1 ratio of dATP:ddATP” (see pg 16, ¶0235).  This would be recognized by a skilled artisan as corresponding to TdT randomly adding dNTPs and chain terminators such that a ratio of 19:1 results in a statistical likelihood of adding 19 dNTPs before adding a chain terminator, and a ratio of 29:1 results in a statistical likelihood of adding 29 dNTPs before adding a chain terminator.  This recognition is consistent with the predictability expected in the art that (i) the addition of an unprotected nucleotide (e.g. dATP) allows the further addition of either another unprotected dATP or a protected dATP, (ii) the addition of a protected dATP does not allow further addition, and (iii) the ratio of unprotected to protected dATP available to a TdT determines the expected number of unprotected dATPs added before addition of a protected dATP based on the characteristics of the TdT.  
These teachings of Lazinski et al. correspond to the “ratio” of step (a) in Claim 1 and to the “target value” and “ratio” in Claim 3.  
Gawad et al. teach methods for polynucleotide elongation to limit size with use of terminator nucleotides (see e.g. pg 9, ¶0071) and that 
“[t]erminator nucleotides are present at various concentrations depending on factors such as polymerase, template, or other factors.  For example, the amount of terminator nucleotides in some instances is expressed as a ratio of non-terminator nucleotides to terminator nucleotides in a method described herein.  Such concentrations in some instances allow control of amplicon lengths.  In some instances, the ratio of non-terminator to terminator nucleotides is about 2:1, 5:1, 7:1, 10:1, 20:1, 50:1, 100:1, 200:1, 500:1, 1000:1, 2000:1, or 5000:1.  In some instances the ratio of non-terminator to terminator nucleotides is 2:1-10:1, 5:1-20:1, 10:1-100:1, 20:1-200:1, 50:1-1000:1, 50:1-500:1, 75:1-150:1, or 100:1-500:1.  In some instances, at least one of the nucleotides present during amplification using a method described herein is a terminator nucleotide.  Each terminator need not be present at approximately the same concentration; in some instances, ratios of each terminator present in a method described herein are optimized for a particular set of reaction conditions, sample type, or polymerase” (see pgs 9-10, ¶0072).

They further teach that “[i]n some cases, a reversible terminator is used” including “3′ blocked reversible terminator comprising nucleotides” (Ibid).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Griswold et al. for the multiplex production of oligonucleotides on an array with TdT, and including their AAAATTTCCCGGG sequence, by 
(1) optimizing the ratio of unprotected to protected dATPs to synthesize the (first) AAAA portion of the sequence, which ends with a protected A-containing nucleotide, 
(2) followed by a wash and deprotection (as they teach) and then repeating the synthesis with optimizing of the ratio of unprotected to protected dTTPs to synthesize the (next) TTT portion of the sequence, which ends with a protected T-containing nucleotide, 
(3) followed by a wash and deprotection (as they teach) and then repeating the synthesis with optimizing of the ratio of unprotected to protected dCTPs to synthesize the (third) CCC portion of the sequence, which ends with a protected C-containing nucleotide, and 
(4) followed by a wash and deprotection (as they teach) and then repeating the synthesis with optimizing of the ratio of unprotected to protected dGTPs to synthesize the (last) GGG portion of the sequence, which ends with a protected G-containing nucleotide, followed by a (final) wash and deprotection,
where each of the above ratios are as taught by Lazinski et al. and Gawad et al. with the understanding that TdT will not precisely synthesize the AAAATTTCCCGGG sequence with each “initiator sequence” on an array (but would instead produce sequences averaging 4 As, 3 Ts, 3 Cs, and 3 Gs in each of the four portions) and with the reasonable expectation of successfully increasing the likelihood of producing the AAAATTTCCCGGG sequence at a plurality of locations on their array without surprising or unexpected results.  
Additional rationales for the modifications are provided by the ordinary artisan’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element (ratio of unprotected and protected nucleotides of Lazinski et al. and Gawad et al.) for another (nucleotides of Griswold et al.) to obtain predictable results.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (WO 2018/119253 A1, published 28 June 2018; cited in IDS filed 29 October 2020), Lazinski et al. (US 2015/0203887 A1, published 7/23/2015) and Gawad et al. (US 2020/0362394 A1, published 11/19/2020, effectively filed at least as of 1/28/2019) as applied to Claims 1-5, 7-8 and 21 above and further in view of Kalhor et al. (WO 2017/196783 A1, published 16 November 2017; cited in IDS filed 29 October 2020).
This rejection has not been previously presented and is necessitated by amendment.  
As an initial matter, Griswold et al., Lazinski et al. and Kalhor et al. relate to template independent enzyme-mediated polynucleotide elongation, including by use of TdT, as a common field of endeavor; Griswold et al., Lazinski et al. and Gawad et al. relate to the use of terminator nucleotides in polynucleotide strand elongation as a common field of endeavor; and both Griswold et al. and Gawad et al. relate to the use of reversible terminators as a common field of endeavor. 
The teachings of Griswold et al., Lazinski et al. and Gawad et al. have been described above.  The teachings of Griswold et al. and Gawad et al. regarding reversible terminators are re-emphasized.  
They do not expressly teach a reversible terminator with a heat labile protecting group.  
Kalhor et al. teach 3’-modified reversible terminators in Fig. 9 (see pg 4, lower half) where Fig. 9 illustrates multiple 3’-protected dNTPs, each with a “thermolabile group” X (see lower half on sheet 7 of 9 of their figures).  A skilled artisan would recognize that a “thermolabile group” is “removable by [ ] heat” as recited in Claim 6.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Griswold et al., Lazinski et al. and Gawad et al. (as explained above) to use a reversible terminator nucleotide as taught by Kalhor et al. (in place of those taught by Griswold et al. and Gawad et al.) with the reasonable expectation of successfully improving the method to include simple heat mediated removal of the reversible terminator without surprising or unexpected results.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element (of Kalhor et al.) for those of Griswold et al. and Gawad et al. to obtain predictable results; and simple use of known techniques to improve the method of Griswold et al. in the same way.  

Claims 1-5, 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (WO 2018/119253 A1, published 28 June 2018; cited in IDS filed 29 October 2020), Lazinski et al. (US 2015/0203887 A1, published 7/23/2015) and Gawad et al. (US 2020/0362394 A1, published 11/19/2020, effectively filed at least as of 1/28/2019) as applied to Claims 1-5, 7-8 and 21 above and further in view of Lee et al. (WO 2017/176541 A1, published 12 October 2017; cited in IDS filed 6 September 2019).
This rejection has not been previously presented and is necessitated by amendment.  
As an initial matter, Griswold et al. and Lee et al. relate to template independent enzyme-mediated polynucleotide elongation and the enzymatic coding of information into DNA as a common field of endeavor; Griswold et al. and Lazinski et al. relate to template independent enzyme-mediated polynucleotide elongation, including by use of TdT, as a common field of endeavor; Griswold et al., Lazinski et al. and Gawad et al. relate to the use of terminator nucleotides in polynucleotide strand elongation as a common field of endeavor; and both Griswold et al. and Gawad et al. relate to the use of reversible terminators as a common field of endeavor. 
The teachings of Griswold et al., Lazinski et al. and Gawad et al. have been described above.  
They do not teach the encoding of information in polynucleotide sequences with consideration of homopolymer portions interrupted by a single intervening base of a different type, for example ‘T’ in the polynucleotide sequence AAAATCCCGGGAAAATTT. 
Lee et al. teach that 
“under ideal circumstances, it is desirable to limit the number of additions by [Terminal deoxynucleotidyl Transferase] TdT to one.  Such DNA is not only suitable for digital information storage but also for use in biological/genetic application.  The disclosure further provides that limiting the additions to one is not necessarily required for storage of information into DNA.  An exemplary proper encoding strategy that, instead of considering each base as a unit of information, considers each stretch of one or more identical bases (i.e., a homopolymer) as a unit of information can be used for digital storage purposes.  For instance, if every stretch of A or T represents 0 and every stretch of C or G represents 1, the sequence ‘AAATTAACCCCGGACTTAAGGGCC’ would be equivalent to ‘ATACGACTAGC’” (underlining added; see pg 3, second full ¶).

It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Griswold et al., Lazinski et al. and Gawad et al. (as explained above) to produce the AAATTAACCCCGGACTTAAGGGCC sequence of Lee et al. by adding the initial AAA, TT, AA, and CCCC portions, followed by adding the GGA portion by use of an optimized ratio of unprotected dGTP to protected dATP (as taught by Lazinski et al. and Gawad et al.) to synthesize the GGA portion of the sequence, which ends with a protected A containing nucleotide, as part of synthesizing the complete sequence, with the reasonable expectation of successfully expanding the application of the Griswold et al. method without surprising or unexpected results.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element for another to obtain predictable results; and simple use of known techniques to expand and improve the method of Griswold et al. in the same way.  




Response to Applicant Arguments  
Applicant’s arguments traversing the previous obviousness rejections in the 3/8 Reply (see pgs 9-15) have been fully considered to the extent they are applicable to the above rejections.  The arguments are not persuasive. 
After reviewing the rejection, Applicant first argues against the previous rejections by alleging that Griswold et al. do not teach or suggest limitations of the amended claims (see pgs 9-12).  This argument is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, as with the rejections above.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In the above rejections, the teachings of Griswold et al. are applied in combination with those of Lazinski et al. and Gawad et al. to render the claims obvious.  
Applicant next argues that Lee et al. do not remedy the alleged deficiencies of Griswold et al. (see pgs 12-13).  This argument is not persuasive in light of Lazinski et al. and Gawad et al. as explained in the statement of rejections above.  
Applicant further argues with respect to dependent Claim 3 that Griswold et al. and Lee et al. do not teach or suggest the limitations recited therein.  This argument is not persuasive in light of the teachings of Lazinski et al. and Gawad et al. as explained in the statement of rejections above (see esp. their teachings regarding ratios of unprotected to protected nucleotides and effect on length of polynucleotide elongation).  
Also regarding Claim 3, Applicant argues that impermissible hindsight may not be used to establish obviousness.  The proposition underlying this argument is correct, but as evident by the teachings of Lazinski et al. and Gawad et al., the relationship between a ratio of unprotected to protected nucleotides and the length of polynucleotide elongation is known to the skilled artisan  
Applicant also argues, with respect to dependent Claim 6, that Kalhor et al. fail to remedy the alleged deficiencies of Griswold et al.  This argument is not persuasive because the alleged deficiencies have been addressed above.   
In light of the foregoing, the arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635